Citation Nr: 0703193	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-32 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The matter was first before the Board in May 2006, at which 
time the veteran's claim for service connection for basal 
cell carcinoma was granted.  The issue of service connection 
for PTSD was remanded to the RO via the Appeals Management 
Center (AMC) for additional development.  The requested 
development has been completed, and the appeal has been 
returned to the Board for further development.  


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD from a medical 
professional, and there are opinions that relate this 
diagnosis to events in active service.  

2.  There is no credible evidence to support the occurrence 
of the veteran's claimed stressors, and the veteran has not 
supplied sufficient information to enable an attempt to 
verify these stressors to be made.

3.  The veteran did not engage in combat.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2006).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The veteran was provided with preadjudication VCAA notice by 
letter dated in January 2003.  This letter told the veteran 
what evidence was needed to substantiate the claim for 
service connection for PTSD.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  The letter asked the veteran to 
review his records and make sure he had not overlooked any 
important evidence.  This met the requirement to notify the 
veteran to send any relevant evidence in his possession.  

Subsequent to the initial adjudication, the veteran was 
provided with a May 2006 letter that specifically notified 
the veteran that he should submit any relevant evidence in 
his possession.  He received notification regarding 
disability ratings and effective dates as required by Dingess 
in an August 2006 letter.  As this portion of the notice came 
after the initial adjudication of the claim, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  The timing deficiency 
was remedied by the fact that the veteran's claim was 
readjudicated by the RO in August 2006, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  VA has afforded the veteran a VA medical 
examination and obtained a medical opinion.  VA treatment 
records have also been obtained.  

The appeal was remanded in May 2006 in order to give the 
veteran an additional opportunity to provide greater detail 
regarding his stressors so that an attempt could be made to 
have them verified, but the veteran did not respond.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Law of Service Connection

Service connection will be granted for disability resulting 
from an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Evidence

The veteran was afforded a VA psychiatric examination for 
PTSD in February 2003.  This examination diagnosed the 
veteran with PTSD.  Although the opinion that accompanies 
this diagnosis is poorly worded, it appears from the context 
of the examination that it intends to relate the veteran's 
PTSD to his experiences in Vietnam.  The examiner does not 
note which specific stressor he believes caused PTSD, but the 
examination report describes three incidents involving seeing 
a person fall from a helicopter, being attacked by another 
soldier with a knife, and unloading body bags.  

In addition, an April 2003 letter from the VA psychiatrist 
who has been treating the veteran for PTSD clearly relates 
this disability to the stress situations experienced in the 
military.  This examiner also fails to state which specific 
stressor resulted in PTSD, but the three noted include the 
helicopter incident, being told stories about atrocities, and 
waking up near a large snake.  

As there is medical evidence of a diagnosis of PTSD and of a 
link established by medical evidence between the veteran's 
current symptoms and an inservice stressor, the first two 
elements of 38 C.F.R. § 3.304(f) have been met.  The outcome 
of the veteran's claim depends on the third element, which is 
credible supporting evidence that the claimed inservice 
stressor occurred.  Therefore, the Board will proceed to 
examiner the veteran's claimed stressors in greater detail. 

The veteran has identified several stressors in service that 
he believes resulted in his PTSD.  These are listed in 
letters from the veteran and in various examination reports 
as follows: 

1) The veteran claims that he witnessed an enemy prisoner 
being tossed out of a helicopter.  The veteran claims that it 
was common practice for Vietcong prisoners to be interrogated 
in helicopters and to then be tossed out if the refused to 
answer.  January 2003 treatment records add that while the 
veteran saw something drop from a helicopter, he was not 
certain it was a person but the event brought to mind the 
interrogation stories he had heard.

2) The veteran claims he was attacked at knifepoint by 
another soldier who was under the influence of drugs or 
alcohol.  This soldier put a knife to the veteran's throat 
and put him in fear of his life.

3) The veteran claims that he was attacked and shot at.  This 
stressor is listed in the February 2003 PTSD Questionnaire.  
The veteran has not provided any additional information 
pertaining to an attack or shooting, and does not indicate 
whether or not this was enemy action or another encounter 
with a fellow soldier.  He did not provide this stressor to 
either of the VA examiners who expressed opinions linking his 
PTSD to service. 

3) The veteran claims that he witnessed helicopters arriving 
at his air base full of body bags, and that he sometimes 
helped to load the body bags onto palates for transport to 
the United States.  He also claims to have seen body parts 
and dead people.  His February 2003 PTSD Questionnaire 
includes "watching people die" and "seeing soldiers with 
no arms or legs" as stressors, although this particular 
information was not provided by the veteran to medical 
personnel when describing the body bag stressor.  

4) The veteran claims he once fell asleep on the perimeter of 
the base and awoke to find a large snake near him.  

5) The veteran claims to have witnessed a scene where 
Vietnamese police shot several men at close range.  

6) The veteran claims that other soldiers told him stories 
about the atrocities committed by friendly troops.  

7) Finally, the veteran added in a statement that accompanied 
his February 2003 PTSD Questionnaire that he served in 
Vietnam for a year and that the whole year was stressful.  


Analysis

Competent medical professionals have concluded that the 
veteran met the criteria for a diagnosis of PTSD, and have 
linked the diagnosis to stressors during service.  There is 
no competent evidence against these conclusions.  The 
remaining question is whether there is credible supporting 
evidence of the claimed stressors or whether the veteran 
engaged in combat and the claimed stressors involve combat.

As a first step, the Board must make a specific finding as to 
whether or not the veteran actually engaged in combat.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy in a 
similar context for the purposes of 38 U.S.C.A. § 1154(b).  
The opinion held that the ordinary meaning of the phrase 
"engaged in combat with the enemy" requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute suggested a more definite definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy must be resolved on a 
case-by-case basis.  Satisfactory proof that a veteran 
engaged in combat with the enemy depends on the facts of each 
case, requires evaluation of all pertinent evidence, and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOPGCPREC 12-99.  

In this case, the veteran's DD 214 and personnel records show 
that he served in the Air Force, where he was a jet aircraft 
mechanic.  He served in Vietnam from August 1970 to August 
1971.  He does not have any awards or decorations that in and 
of themselves are evidence of combat participation.  The 
veteran does not contend that he participated in combat.  He 
does not describe any encounters with the enemy or any 
attacks by the enemy on his air base.  The April 2003 letter 
from the veteran's VA doctor states that the veteran was a 
crew chief at a forward base in Vietnam, and states that 
while the veteran was never exposed to combat himself, he 
still could not stop thinking about his experiences in 
Vietnam.  

Based on these records, the Board finds that the veteran did 
not participate in combat within the meaning of 38 C.F.R. 
§ 3.304(f) or VAOPGCPREC 12-99.  

The Board further observes that none of the veteran's claimed 
stressors, with the possible exception of his reference to 
being attacked and shot at, are related to direct 
participation in combat.  

As the veteran did not participate in combat, there must be 
credible supporting evidence that the claimed stressor events 
occurred.  Unfortunately, the Board is unable to find that 
there is such evidence.  

The veteran's February 2003 PTSD Questionnaire provided the 
name of the air base at which he was stationed and the unit 
to which he was assigned.  However, the veteran did not 
provide even approximate dates for any of his claimed 
stressors.  He has also not provided any names of other 
participants or witnesses to these events.  None of the VA 
examination reports contain this information.  The veteran 
further noted in the PTSD Questionnaire that none of these 
incidents had been reported to the authorities.  

In his October 2003 substantive appeal, the veteran states 
that he has a "problem with names, dates and places of 30 
days ago, never mind over 30 years ago."  At this juncture, 
the Board notes that the February 2003 VA psychiatric 
examination found that the veteran did not have any memory 
loss.  Therefore, in the absence of more specific 
information, his claimed stressors are unable to be verified.  

Nevertheless, the Board remanded the veteran's appeal in May 
2006 to afford him one more opportunity to supply information 
needed to request credible evidence to support the occurrence 
of his stressors from the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The veteran was provided 
with another PTSD Questionnaire to supply this information.  
This form noted that he could submit statements from others 
to support his claim.  A May 2006 letter that accompanied 
this form told the veteran that if he was unable to remember 
exact dates, he could provide an approximate time for the 
events in question.  The veteran did not reply to this letter 
or submit a second PTSD Questionnaire.  The only 
communication since received from the veteran is a November 
2006 statement requesting that his appeal go forward.  An 
October 2006 finding by the AMC states that in the absence of 
sufficient detail, a request to the JSRRC for verification 
would be pointless.  The Board agrees with this finding.

In view of the above, the Board must conclude that there is 
no credible evidence to support the occurrence of the 
veteran's claimed stressors.  The veteran should be mindful 
that the Board is not questioning the truthfulness of his 
statements.  However, the law requires that there be credible 
evidence other than the veteran's own statements to support 
the occurrence of his claimed stressors.  As there is no such 
evidence, the weight of the evidence is against the claim, 
and entitlement to service connection for PTSD is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).  


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


